Citation Nr: 1738361	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  17-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sarah C. Custer, Agent


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1958 to November 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA audiometric testing in November 2015 showed hearing loss in both ears by VA standards.  The Veteran served as an Air Policeman in service and has reported the following history of noise exposure:

I was in security while stationed at Charleston AFB, South Carolina where I was exposed the most to jet engine noise and blast pads (steel plates that slant up used to block the engines while being run at a high rate to tune them on the flight line).  I was a guard on the flight line and exposed to these noises on a daily basis for 18 months.  We did not use hearing protection back then as guards.  When I was stationed at Grand Forks North Dakota for 10 months I was similarly exposed to jet engines on a daily basis.  I was in Alaska for 3 months where I guarded the Lockheed U2s, again exposed to the jet engine noise almost daily.  

I did not have hearing loss when I entered service.  I did have ringing in my ears when I left service and have had progressive hearing loss since leaving service.

Private treatment records from Dr. Kim dated in November 2006 note that the Veteran was seen with a complaint of sudden hearing loss.  The Veteran reported at that time a history of "bad hearing" on the left side for 30 years or more after diving while swimming.  The record also indicates that the Veteran retired from a civilian occupation as a firefighter.

In an opinion dated in November 2015, a VA audiologist stated that the Veteran's hearing loss and tinnitus were less likely than not to be due to noise exposure in the military because his separation audiogram in 1962 was within normal limits.  This examiner also noted a history of sudden and asymmetrical hearing loss in the 1990s, but did not explain the significance of this history, if any, in the rationale for the opinion rendered.

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As the nexus opinion is insufficient for adjudication of the claim, a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the file and a copy of this Remand to the examiner who conducted the audiological examination in November 2015.  If that examiner is not available, then the file and copy of this Remand should be sent to a new VA examiner for review.  A new examination is not required unless the examiner finds it necessary.  Following claims file review, the examiner is to indicate whether it is at least as likely as not (probability of 50 percent) that current hearing loss and/or tinnitus is related to the Veteran's noise exposure in service, consistent with his duties which included exposure to noise from jet aircraft as an Air Policeman.  

The examiner must include specific reference to the Veteran's history and noise exposures in providing the supporting rationale for the opinion provided.  

2.  Then, readjudicate the claims.  If either benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




